UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-10401 Trust for Professional Managers (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI53202 (Address of principal executive offices) (Zip code) Rachel A. Spearo U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI53202 (Name and address of agent for service) (414) 765-5384 Registrant's telephone number, including area code Date of fiscal year end: February 29, 2012 Date of reporting period:February 29, 2012 Item 1. Reports to Stockholders. Annual Report February 29, 2012 TWM GLOBAL EQUITY INCOME FUND Institutional Class Shares (Trading Symbol: TWMLX) Investor Class Shares (Trading Symbol: TWMVX) Investment Adviser Tiedemann Wealth Management, LLC 520 Madison Avenue 26th Floor New York, New York 10022 1-855-TWM-FUND (1-855-896-3863) Table of Contents LETTER TO SHAREHOLDERS 3 EXPENSE EXAMPLE 5 INVESTMENT HIGHLIGHTS 7 SCHEDULES OF INVESTMENTS, OPTIONS WRITTEN AND OPEN FUTURES CONTRACTS 10 STATEMENT OF ASSETS AND LIABILITIES 15 STATEMENT OF OPERATIONS 16 STATEMENT OF CHANGES IN NET ASSETS 17 FINANCIAL HIGHLIGHTS 18 NOTES TO FINANCIAL STATEMENTS 20 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 29 NOTICE OF PRIVACY POLICY & PRACTICES 30 ADDITIONAL INFORMATION 31 Dear Shareholders, For the eleven month period from March 31, 2011 (inception date) through February 29, 2012, the Institutional share class had a total return of +5.57% outperforming the MSCI World Index (the “Index”) by +6.29%, which had a total return of -0.72% during the same period. For the nine month period from May 31, 2011 (inception date) through February 29, 2012, the Investor share class had a total return of +1.57% outperforming the Index by +4.31%, which had a total return of -2.74% during the same period. Over this period, the investment environment proved challenging principally due to a significant rise in volatility and sharp market moves based largely on developments (or rumors) relating to the European debt crisis.During this period investor behavior has been far more reactive than usual, and with memories of 2008 still fresh, investors quickly reduced exposure to “risk” assets as uncertainty grew.In many cases, this resulted in less liquid securities markets filled with risk-averse investors, creating distortions in asset pricing but also opportunities for those with longer-term investment horizons.Specific to the Eurozone, there has never been such a complicated web of banking, sovereign leverage and intertwined political constituencies as there is today.With that said, throughout the year we believed European policy makers would do everything in their power to keep the banking system functioning and to prevent a major counterparty European bank failure.The success of the Long-Term Refinancing Operation (LRTO) implemented in the 4th Quarter was an important inflection point for global equity markets, allowing participants to focus on positive economic news arising out of the U.S., leading to significant equity market increases from that point forward. We continue to believe that while Europe will remain an ongoing issue for investors, the global economy will continue to improve, albeit at a slower pace than is typically seen during economic recoveries. With this view, we believe that the TWM Global Equity Income Fund’s (the “Fund”) focus on companies with strong balance sheets and modest leverage, robust cash flow, sustainable and attractive dividends, global earnings in multiple currencies and generally less cyclical earnings, will enable the Fund to continue providing returns in excess of global benchmarks.At the same time though we recognize the portfolio runs the risk of underperforming during a sharp rally (2003/2009 type), we feel very comfortable with the quality and fundamentals of the Fund’s portfolio in an otherwise uncertain time.Furthermore, we believe the portfolio will provide a hedge against inflation while stable and rising dividend distributions can help to insulate against the possibility of a deteriorating overall environment. Since inception, the Fund’s individual security selection has accounted for the majority of outperformance relative to its benchmark, while regional and sector selections were modest contributors. Security selection within Basic Materials, Consumer Cyclical, Financial Services and Technology sectors accounted for the majority of the gains for the Fund. The Fund’s covered call option overlay strategy was also a modest positive contributor to overall performance. The top contributor to performance was Intel Corp., the largest chipmaker in the world. The company develops and manufactures microprocessors and platform solutions for the global personal computer market. The company’s stock price was up +37.7% over the period while the dividend grew by +24%. The largest detractor to the Fund’s performance was QBE Insurance Group Ltd., an Australian-based insurance company which underwrites most forms of commercial, industrial and individual insurance policies. The company also manages Lloyds syndicates and provides investment management services. The company’s stock price was down -28.8% over the period while its dividend decreased by approximately -33%. As of February 29, 2012, the Fund owns 60 companies located in developed markets all with market capitalizations in excess of $8 Billion (USD) and an average market capitalization of $72.4 Billion (USD). In accordance with the Fund’s strategy, no companies have been added or removed from the portfolio over the past eleven months and of the 60 companies, two companies reduced their dividends. As of February 29, 2012, covered calls were written against 56% of the Fund’s assets and have ranged from 56%-59% since the Fund’s inception. Thank you for investing with us and for your continued confidence. Very truly yours, Tiedemann Wealth Management, LLC 3 Disclosure Statement Past performance is not a guarantee of future results. The information provided herein represents the opinion of the Fund manager and is not intended to be a forecast of future events or a guarantee of future results. Diversification does not assure a profit or protect against loss in a declining market. Must be preceded or accompanied by a prospectus. Mutual fund investing involved risk.Principal loss is possible.The Fund invests in foreign securities which involve greater volatility and political, economic and currency risks in differences in accounting methods. The Fund is non-diversified, meaning it may concentrate its assets in fewer individual holdings than a diversified fund.Therefore, the Fund is more exposed to individual stock volatility than a diversified fund.The Fund may also use options and future contracts, which have the risks of unlimited losses of the underlying holdings due to unanticipated market movements and failure to correctly predict the direction of security prices, interest rates and currency exchange rates.The investment in options is not suitable for all investors. Cash flow measures the cash generating capability of a company by adding non-cash charges (e.g. depreciation) and interest expense to pretax income. The MSCI World Index is a free float-adjusted market capitalization weighted index that is designed to measure the equity market performance of the developed markets.As of February 29, 2012, the MSCI World Index consisted of the following 24 developed market country indices: Australia, Austria, Belgium, Canada, Denmark, Finland, France, Germany, Greece, Hong Kong, Ireland, Israel, Italy, Japan, Netherlands, New Zealand, Norway, Portugal, Singapore, Spain, Sweden, Switzerland, the United Kingdom, and the United States. You cannot invest directly in an index. The TWM Global Equity Income Fund is distributed by Quasar Distributors, LLC. 4 TWM GLOBAL EQUITY INCOME FUND Expense Example (Unaudited) As a shareholder of the Fund, you incur two types of costs: (1) transaction costs, including redemption fees and (2) ongoing costs, including management fees, distribution and service (12b-1) fees and other fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund, and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (September 1, 2011 - February 29, 2012). Actual Expenses The first line of the following table provides information about actual account values and actual expenses. In addition, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent. If you request that a redemption be made by wire transfer, currently a $15.00 fee is charged by the Fund’s transfer agent. You will be charged a redemption fee equal to 2.00% of the net amount of the redemption if you redeem your shares of the Fund within ninety days of purchase. IRA accounts will be charged a $15.00 annual maintenance fee. To the extent the Fund invests in shares of ETFs or other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Fund invests in addition to the expenses of the Fund. Actual expenses of the underlying funds are expected to vary among the various underlying funds. These expenses are not included in the example. The example includes, but is not limited to, management fees, fund administration and accounting, custody and transfer agent fees. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. 5 TWM GLOBAL EQUITY INCOME FUND Expense Example (Continued) (Unaudited) Institutional Class Expenses Paid Beginning Ending During Period Account Value Account Value September 1, 2011 - September 1, 2011 February 29, 2012 February 29, 2012* Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.19%, multiplied by the average account value over the period, multiplied by 182/366 (to reflect the one-half year period). Investor Class Expenses Paid Beginning Ending During Period Account Value Account Value September 1, 2011 - September 1, 2011 February 29, 2012 February 29, 2012* Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.54%, multiplied by the average account value over the period, multiplied by 182/366 (to reflect the one-half year period). 6 TWM GLOBAL EQUITY INCOME FUND Investment Highlights (Unaudited) The Fund’s investment objective is long-term capital appreciation and income. The Fund seeks to achieve its investment objective by investing primarily in a portfolio of common stocks and equity call option securities of issuers in developed markets throughout the world, including the United States.The Fund will generally invest at least 80% of its net assets (including any borrowings for investment purposes) in equity securities of companies with large market capitalizations.Under normal market conditions, the Fund generally invests in securities of issuers from at least three different countries (including the United States), with at least 40% of the Fund’s net assets invested in foreign securities. The Fund’s geographic allocation of portfolio assets as of February 29, 2012 is shown below. Allocation of Portfolio Assets (% of Long-Term Investments) 7 TWM GLOBAL EQUITY INCOME FUND Investment Highlights (Continued) (Unaudited) Total Returns as of February 29, 2012 Since Inception (3/31/11) Institutional Class Shares 5.57% MSCI World Index (0.72)% Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 1-855-TWM-FUND (1-855-896-3863). The returns shown assume reinvestment of Fund distributions and do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The following graph illustrates performance of a hypothetical investment made in the Fund and a broad-based securities index on the Fund’s inception date for Institutional Class shares. The graph does not reflect any future performance. The MSCI World Index is a free float-adjusted market capitalization weighted index that is designed to measure the equity market performance of the developed markets.As of February 29, 2012, the MSCI World Index consisted of the following 24 developed market country indices: Australia, Austria, Belgium, Canada, Denmark, Finland, France, Germany, Greece, Hong Kong, Ireland, Israel, Italy, Japan, Netherlands, New Zealand, Norway, Portugal, Singapore, Spain, Sweden, Switzerland, the United Kingdom, and the United States. One cannot invest directly in an index. Growth of $500,000 Investment *Inception Date 8 TWM GLOBAL EQUITY INCOME FUND Investment Highlights (Continued) (Unaudited) Total Returns as of February 29, 2012 Since Inception (5/31/11) Investor Class Shares 1.57% MSCI World Index (2.74)% Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 1-855-TWM-FUND (1-855-896-3863). The returns shown assume reinvestment of Fund distributions and do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The following graph illustrates performance of a hypothetical investment made in the Fund and a broad-based securities index on the Fund’s inception date for Investor Class shares. The graph does not reflect any future performance. The MSCI World Index is a free float-adjusted market capitalization weighted index that is designed to measure the equity market performance of the developed markets.As of February 29, 2012, the MSCI World Index consisted of the following 24 developed market country indices: Australia, Austria, Belgium, Canada, Denmark, Finland, France, Germany, Greece, Hong Kong, Ireland, Israel, Italy, Japan, Netherlands, New Zealand, Norway, Portugal, Singapore, Spain, Sweden, Switzerland, the United Kingdom, and the United States. One cannot invest directly in an index. Growth of $25,000 Investment *Inception Date 9 TWM GLOBAL EQUITY INCOME FUND Schedule of Investments February 29, 2012 Shares Value COMMON STOCKS 98.15% Aerospace & Defense 9.57% BAE Systems PLC (a) $ General Dynamics Corp. (c) Honeywell International, Inc. (c) United Technologies Corp. (c) Air Freight & Logistics 0.37% Expeditors International of Washington, Inc. Auto Components 1.36% Johnson Controls, Inc. Beverages 5.09% Coca-Cola Co. (c) Capital Markets 2.15% Charles Schwab Corp. Franklin Resources, Inc. Northern Trust Corp. T Rowe Price Group, Inc. Chemicals 8.84% Air Liquide SA (a)(b) Air Products & Chemicals, Inc. Ecolab, Inc. Linde AG (a)(b)(c) PPG Industries, Inc. (c) Praxair, Inc. Shin-Etsu Chemical Co. Ltd. (a)(c) Commercial Banks 2.53% Hang Seng Bank Ltd. (a) Standard Chartered PLC (a)(b)(c) Electric Utilities 0.69% Power Assets Holdings Ltd. (a) Electrical Equipment 1.85% Emerson Electric Co. (c) Food Products 4.91% Nestle SA (a)(b)(c) Gas Utilities 0.56% Hong Kong & China Gas Co. Ltd. (a) Health Care Equipment & Supplies 0.58% Cie Generale d’Optique Essilor International SA (a) The accompanying notes are an integral part of these financial statements. 10 TWM GLOBAL EQUITY INCOME FUND Schedule of Investments (Continued) February 29, 2012 Shares Value Insurance 11.36% ACE Ltd. (a)(c) $ Aflac, Inc. (c) Chubb Corp. (c) Muenchener Rueckversicherungs AG (a) QBE Insurance Group Ltd. (a) IT Services 1.75% Automatic Data Processing, Inc. (c) Paychex, Inc. Machinery 3.14% Dover Corp. Illinois Tool Works, Inc. Parker Hannifin Corp. Stanley Black & Decker, Inc. Media 3.94% McGraw-Hill Cos, Inc. Omnicom Group, Inc. Pearson PLC (a) WPP PLC Multi-Utilities 1.59% Consolidated Edison, Inc. Office Electronics 3.76% Canon, Inc. (a)(b)(c) Oil, Gas & Consumable Fuels 6.36% Chevron Corp. (c) Imperial Oil Ltd. (a) Pharmaceuticals 10.80% Eli Lilly & Co. (c) Johnson & Johnson (c) Takeda Pharmaceutical Co. Ltd. (a)(b) Real Estate Management & Development 2.28% Cheung Kong Holdings Ltd. (a) Hang Lung Properties Ltd. (a) Sun Hung Kai Properties Ltd. (a) The accompanying notes are an integral part of these financial statements. 11 TWM GLOBAL EQUITY INCOME FUND Schedule of Investments (Continued) February 29, 2012 Shares Value Semiconductors & Semiconductor Equipment 6.13% Intel Corp. (c) $ Software 1.70% SAP AG (a)(c) Specialty Retail 2.98% Hennes & Mauritz AB (a) TJX Cos, Inc. (c) Textiles, Apparel & Luxury Goods 3.86% Hermes International (a) LVMH Moet Hennessy Louis Vuitton SA (a)(b) NIKE, Inc. (c) TOTAL COMMON STOCKS (Cost $292,748,720) REAL ESTATE INVESTMENT TRUSTS 1.98% AvalonBay Communities, Inc. HCP, Inc. Public Storage TOTAL REAL ESTATE INVESTMENT TRUSTS (Cost $5,616,461) SHORT-TERM INVESTMENTS 1.89% Money Market Fund 1.89% STIT-Treasury Portfolio 0.020% (d) TOTAL SHORT-TERM INVESTMENTS (Cost $5,904,196) Total Investments (Cost $304,269,377) 102.02% Liabilities in Excess of Other Assets (2.02%) ) TOTAL NET ASSETS 100.00% $ Percentages are stated as a percent of net assets. (a) Foreign issued security denominated in U.S. dollars. (b) All or a portion of this security is pledged as collateral for options written. See Note 2 in the Notes to Financial Statements. (c) All or a portion of this security may be subject to call options written. (d) Variable rate security; the rate shown represents the rate at February 29, 2012. The Schedule of Investments incorporates the Global Industry Classification Standard (GICS®).GICS was developed by and/or is the exclusive property of MSCI, Inc. (“MSCI”) and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. 12 TWM GLOBAL EQUITY INCOME FUND Schedule of Options Written February 29, 2012 Contracts Value CALL OPTIONS ACE Ltd. Expiration: May, 2012, Exercise Price: $77.50 $ Aflac, Inc. Expiration: May, 2012, Exercise Price: $52.50 Automatic Data Processing, Inc. Expiration: May, 2012, Exercise Price: $55.00 Canon, Inc. Expiration: March, 2012, Exercise Price: $44.29 (a) Expiration: June, 2012, Exercise Price: $46.75 (a) Chevron Corp. Expiration: March, 2012, Exercise Price: $105.00 Expiration: March, 2012, Exercise Price: $110.00 Expiration: April, 2012, Exercise Price: $115.00 Chubb Corp. Expiration: April, 2012, Exercise Price: $75.00 Coca-Cola Co. Expiration: May, 2012, Exercise Price: $70.00 Eli Lilly & Co. Expiration: April, 2012, Exercise Price: $42.00 Emerson Electric Co. Expiration: April, 2012, Exercise Price: $55.00 General Dynamics Corp. Expiration: May, 2012, Exercise Price: $75.00 Honeywell International, Inc. Expiration: March, 2012, Exercise Price: $57.50 Intel Corp. Expiration: April, 2012, Exercise Price: $28.00 iShares MSCI EAFE Index Fund Expiration: March, 2012, Exercise Price: $54.00 Expiration: April, 2012, Exercise Price: $57.00 Johnson & Johnson Expiration: April, 2012, Exercise Price: $67.50 Linde AG Expiration: April, 2012, Exercise Price: $173.20 (a) Nestle SA Expiration: March, 2012, Exercise Price: $59.69 (a) Expiration: April, 2012, Exercise Price: $61.90 (a) NIKE Inc. Expiration: April, 2012, Exercise Price: $110.00 PPG Industries, Inc. Expiration: May, 2012, Exercise Price: $95.00 SAP AG Expiration: March, 2012, Exercise Price: $59.95 (a) The accompanying notes are an integral part of these financial statements. 13 TWM GLOBAL EQUITY INCOME FUND Schedule of Options Written (Continued) February 29, 2012 Contracts Value Shin-Etsu Chemical Co Ltd. (a) Expiration: March, 2012, Exercise Price: $49.21 $ Standard Chartered PLC (a) Expiration: April, 2012, Exercise Price: $2,704.51 TJX Cos, Inc. Expiration: April, 2012, Exercise Price: $37.50 United Technologies Corp. Expiration: May, 2012, Exercise Price: $90.00 Total Options Written (Premiums received $2,654,256) $ (a) Foreign issued security denominated in U.S. dollars. Schedule of Open Futures Contracts February 29, 2012 Number Unrealized of Contracts Notional Settlement Appreciation/ Description Purchased Value Month (Depreciation) E-mini MSCI EAFE 7 $ March-12 $ E-mini S&P 500 8 March-12 Total Futures Contracts Purchased $ $ The accompanying notes are an integral part of these financial statements. 14 TWM GLOBAL EQUITY INCOME FUND Statement of Assets and Liabilities February 29, 2012 Assets Investments, at value (cost $304,269,377) $ Foreign currencies, at value (cost $768,421)(3) Deposit for futures at broker Dividends and interest receivable(1) Receivable for Fund shares sold Other assets Total Assets Liabilities Options written, at value (premiums received $2,654,256) Variation margin on futures contracts Payable for Fund shares redeemed Payable to affiliates Payable for investments purchased Payable to Advisor Payable to custodian Accrued expenses and other liabilities Total Liabilities Net Assets $ Net Assets Consist Of: Paid-in capital $ Accumulated net investment income Accumulated net realized loss ) Net unrealized appreciation (depreciation) on: Investments Foreign currency translation ) Options contracts ) Futures contracts Net Assets $ Institutional Class Shares Net Assets Shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value, redemption price and offering price per share(2) $ Investor Class Shares Net Assets Shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) 97 Net asset value, redemption price and offering price per share(2)(4) $ Net of $14,733 in dividend withholding tax payable. If applicable, redemption price per share may be reduced by a 2.00% redemption fee for shares redeemed within ninety days of purchase. A portion of this amount serves as collateral for options written. Does not recalculate due to rounding of shares. The accompanying notes are an integral part of these financial statements. 15 TWM GLOBAL EQUITY INCOME FUND Statement of Operations For the Period Ended February 29, 2012(1) Investment Income Dividend income(2) $ Interest income Total Investment Income Expenses Advisory fees Administration fees Custody fees Federal and state registration fees Transfer agent fees and expenses Audit and tax fees Fund accounting fees Chief Compliance Officer fees and expenses Legal fees Trustees’ fees and related expenses Reports to shareholders Distribution (12b-1) fees - Investor Class 3 Other expenses Total Expenses Net Investment Income Realized and Unrealized Gain (Loss) on Investments Net realized gain (loss) from: Investments ) Foreign currency translation ) Written option contracts expired or closed Futures contracts closed ) Change in net unrealized appreciation (depreciation) on: Investments Foreign currency translation ) Written option contracts ) Futures contracts Net Realized and Unrealized Gain on Investments Net Increase in Net Assets from Operations $ The Institutional Class shares commenced operations on March 31, 2011 and the Investor Class shares commenced operations on May 31, 2011. Net of $258,833 in foreign withholding taxes. The accompanying notes are an integral part of these financial statements. 16 TWM GLOBAL EQUITY INCOME FUND Statement of Changes in Net Assets Period Ended February 29, 2012(1) From Operations Net investment income $ Net realized gain (loss) from: Investments ) Foreign currency translation ) Written option contracts expired or closed Futures contracts closed ) Change in net unrealized appreciation (depreciation) on: Investments Short transactions ) Written option contracts ) Futures contracts Net increase in net assets from operations From Distributions Net investment income - Institutional Class ) Net investment income - Investor Class (9
